             Case 2:19-cv-01196-RSM Document 1 Filed 08/01/19 Page 1 of 15




1

2

3

4

5

6

7
                              UNITED STATES DISTRICT COURT
8                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
9

10 MIDLAKES ASSOCIATION, a Washington non-
   profit corporation,
11                                                        NO.
                       Plaintiff,
12 v.                                                     COMPLAINT FOR DECLARATORY
13                                                        RELIEF, BREACH OF CONTRACT, BAD
   ALLSTATE INSURANCE COMPANY, an                         FAITH, NEGLIGENCE, IFCA AND CPA
14 Illinois company,                                      VIOLATIONS

15                                Defendant.
16

17         Plaintiff Midlakes Association (the “Association”) alleges as follows:
18                                      I.      INTRODUCTION
19         1.1    This is an action for declaratory judgment and monetary damages, seeking:
20
           (A)    A declaration of the rights, duties and liabilities of the parties with respect to certain
21                controverted issues under insurance policies issued to the Association.

22         (B)    Monetary damages for breach of contract, insurance bad faith, IFCA violations, CPA
                  violations and negligence.
23
           (C)    CPA penalties of up to $25,000 per violation.
24
           (D)    Attorneys’ fees, expert witness fees, and costs.
25

26

27
     COMPLAINT FOR DECLARATORY                                           HOUSER LAW, PLLC
     RELIEF, BREACH OF CONRACT, BAD                                  1325 4th AVENUE, SUITE 1650
                                                                         SEATTLE, WA 98101
     FAITH, NEGLIGENCE, AND IFCA AND CPA                                  PHONE 206.962.5810
     VIOLATIONS - 1
             Case 2:19-cv-01196-RSM Document 1 Filed 08/01/19 Page 2 of 15



           (E)     An award of IFCA damages pursuant to RCW 48.30.015 to increase the total award
 1
                   of damages to an amount not to exceed three times the actual damages.
 2         (F)     Any other relief the Court deems just and equitable.
 3

 4                        II.     PARTIES AND INSURANCE CONTRACTS
 5         2.1     The Association. The Association is a nonprofit corporation organized under the laws
 6 of the state of Washington with its principal place of business located in Bellevue, Washington. The

 7 Association is a condominium association. The Association has the duty to maintain the common

 8 elements and any limited common elements of the Midlakes Condominium for the common

 9 enjoyment of the unit owners. The Midlakes Condominium consists of four (4) residential buildings

10 with a total of sixty (60) units, located at 12107 NE Bellevue-Redmond Road, in Bellevue,

11 Washington 98005.

12         2.2     Allstate. Allstate Insurance Company (“Allstate”) is an Illinois company and is
13 registered and authorized to sell insurance in the State of Washington. Allstate sold insurance

14 policies to the Association, including Policy No. 050912916 (in effect from October 20, 1983 to

15 October 20, 1986) and Policy No. 050476562 (in effect from November 1, 1990 to November 1,

16 2004). The Allstate policies identify the Midlakes Condominium Complex as covered property.

17         2.3     Allstate covered the Midlakes buildings for seventeen years. For all seventeen
18 years the Allstate policies were written using Allstate’s “customizer” form. The customizer form

19 covers water damage to sheathing and framing in the exterior walls of a condominium building

20 caused by any combination of weather conditions (including rain and wind-driven rain) and

21 inadequate construction. None of the endorsements in any policy year eliminate coverage for such

22 water damage. Thus, Allstate’s policies provide coverage in all seventeen policy periods for such

23 water damage from any combination of weather conditions (including rain and wind-driven rain)

24 and inadequate construction.

25

26

27
     COMPLAINT FOR DECLARATORY                                         HOUSER LAW, PLLC
     RELIEF, BREACH OF CONRACT, BAD                                1325 4th AVENUE, SUITE 1650
                                                                       SEATTLE, WA 98101
     FAITH, NEGLIGENCE, AND IFCA AND CPA                                PHONE 206.962.5810
     VIOLATIONS - 2
              Case 2:19-cv-01196-RSM Document 1 Filed 08/01/19 Page 3 of 15




 1          2.4     In addition, from October 1983 to October 1985 Allstate’s policies also included an

 2 endorsement that extended coverage for damage caused by rain entering through openings in the

 3 roof or walls.

 4                                 III.    JURISDICTION AND VENUE

 5          3.1     Jurisdiction. This Court has subject matter jurisdiction over this action pursuant to

 6 28 U.S.C. § 1332 (diversity jurisdiction) as the parties are completely diverse in citizenship and the

 7 amount in controversy exceeds $75,000.

 8          3.2     Venue. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because

 9 Allstate marketed and sold insurance to the Association in King County; a substantial part of the

10 events giving rise to the claim, including the breach of contract, occurred in King County; and the

11 insured condominium buildings are located in King County.

12                                            IV.    FACTS
            4.1     Incorporation by Reference. The Association re-alleges the allegations of paragraphs
13

14 1.1 through 3.2, above, as if fully set forth herein.

15          4.2     Background and Discovery of Hidden Water Damage. Midlakes was originally

16 constructed in 1978. In July, 2010, the Association’s consultant, Construction Decisions, Inc.

17
     (“CDI”), investigated the buildings and determined that “moisture entering the building behind the
18
     siding has caused a great deal of deterioration of the gypsum board sheathing.” CDI explained to
19
     the Association’s property manager that “the gypsum sheathing is really getting saturated, which
20
     affects its strength and its fire resistivity properties. This has been going on since the complex was
21

22 built.” CDI’s report includes moisture meter readings demonstrating that it found wet sheathing

23 and framing during the 2010 investigation. CDI recommended removing all of the siding in order to

24 repair the damaged sheathing.

25

26

27
     COMPLAINT FOR DECLARATORY                                           HOUSER LAW, PLLC
     RELIEF, BREACH OF CONRACT, BAD                                  1325 4th AVENUE, SUITE 1650
                                                                         SEATTLE, WA 98101
     FAITH, NEGLIGENCE, AND IFCA AND CPA                                  PHONE 206.962.5810
     VIOLATIONS - 3
              Case 2:19-cv-01196-RSM Document 1 Filed 08/01/19 Page 4 of 15



             4.3    First Tender to Allstate. In March 2011, the Association tendered a claim to Allstate
 1

 2 for the damage described in the CDI report. The Association provided Allstate with a copy of the

 3 CDI report and asked Allstate to investigate for any damage covered by Allstate’s policies.

 4           4.4    Tolling Agreement with Allstate. Effective March 11, 2011, the Association and
 5
     Allstate entered into a tolling agreement to toll contractual suit limitations clauses and statutory
 6
     limitations periods for all claims relating to or arising from any contract of insurance between the
 7
     Association and Allstate. By its terms the agreement remained in effect until terminated. Either
 8
     party could terminate the tolling agreement on thirty-days written notice.
 9

10           4.5    Joint Investigation. In June 2011, the Association’s engineer, Robb Dibble of

11 Dibble Engineers, and Allstate’s engineers, Ryan Barrett and Mark Uchimura of Pacific

12 Engineering Technologies (“PET”), conducted a joint intrusive investigation at Midlakes.

13
             4.6    Allstate Reviews the Association’s Files. In June and July 2011, Allstate requested
14
     access to the Association’s files regarding maintenance and repairs. On August 25, 2011, the
15
     Association invited Allstate to review all of its historic files at the office of its property manager. In
16

17 2011 or 2012 a representative of Allstate reviewed the Association’s files and placed red tabs on the

18 documents that it had selected to be copied.

19           4.7    Dibble Engineering Report.
20           On November 2, 2011, Mr. Dibble issued his report to the Association. Mr. Dibble reported
21
     that:
22
             At all but two openings, Dibble Engineers observed corroded fasteners, crumbling
23           and decomposing GWB, delaminating GWB paper, and/or indications of structural
             shear wall damage. The representative sample of openings and the consistency of
24           our findings indicate that the damage is pervasive through the condominium
25           complex.

26

27
     COMPLAINT FOR DECLARATORY                                            HOUSER LAW, PLLC
     RELIEF, BREACH OF CONRACT, BAD                                   1325 4th AVENUE, SUITE 1650
                                                                          SEATTLE, WA 98101
     FAITH, NEGLIGENCE, AND IFCA AND CPA                                   PHONE 206.962.5810
     VIOLATIONS - 4
              Case 2:19-cv-01196-RSM Document 1 Filed 08/01/19 Page 5 of 15



            4.8     PET Report. On November 18, 2011, PET issued its report to Allstate. In the
 1

 2 report, Mr. Uchimura provided “opinions” that:

 3              . . . [T]he deteriorated condition of the GSB and the stains and/or light decay
                on the framing is a result of long-term exposure to moisture intrusion through
 4              joints/gaps in the outside building corners of the wood siding assembly. . . .
 5              . . . [E]arly in the life of the subject buildings, the absence of sealant joints or
 6              the failure of existing sealant joints between the trim and siding allowed
                moisture to penetrate the exterior cladding and come into contact with the
 7              underlying GSB sheathing. . . .
 8              It is our understanding that the maintenance records for the condominium
                complex have been requested from the homeowner’s association. The
 9              information contained in the maintenance records may provide insight on the
10              events that allowed the moisture intrusion and we have deferred final
                calculation of the timing of damage until after we have had an opportunity to
11              review the subject maintenance records. (emphasis added)
12
            4.9     Allstate’s Initial Claim Decision. On February 13, 2012, Allstate’s attorney, Robert
13
     Riede, wrote a letter to the Association’s attorney, Greg Harper, explaining that “Allstate has
14
     completed its investigation.” In his letter, Mr. Riede acknowledged that Allstate’s investigation
15
     revealed that “rain water had entered through gaps in the exterior trim construction of the building
16
     corners damaging the exterior gypsum sheathing underneath.” Riede letter, p. 2. Mr. Riede also
17
     explained that Allstate’s engineer, Mark Uchimura, “has advised that the water which damaged the
18
     gypsum sheathing was from rain.” Mr. Riede went on to explain that he had reviewed the
19
     Association’s records “in an attempt to assist Pacific Engineering in timing when the rain water
20
     damaged the gypsum sheathing.” Id. at p. 2. After citing irrelevant Association records regarding
21
     unrelated problems—plumbing leaks and condensation, roof leaks, and rot at ground floor decks—
22
     Mr. Riede concluded that the water damage to sheathing and framing at the exterior corners “likely
23
     occurred within the first five years of the building’s existence . . . .” Id. at 12 (emphasis added).
24
     Thus, Mr. Riede denied coverage on the ground that the damage to sheathing and framing at
25
     exterior corners occurred “before Allstate insured the risk.”
26

27
     COMPLAINT FOR DECLARATORY                                              HOUSER LAW, PLLC
     RELIEF, BREACH OF CONRACT, BAD                                     1325 4th AVENUE, SUITE 1650
                                                                            SEATTLE, WA 98101
     FAITH, NEGLIGENCE, AND IFCA AND CPA                                     PHONE 206.962.5810
     VIOLATIONS - 5
             Case 2:19-cv-01196-RSM Document 1 Filed 08/01/19 Page 6 of 15




 1         4.10    Tolling Period. From 2012 through 2019 the tolling agreement operated to prevent

 2 the running of any contractual or statutory limitations periods. Both the Association and Allstate

 3 chose not to terminate the tolling agreement during this time period.

 4         4.11    Second Tender to Allstate. On May 21, 2019, the Association wrote to Allstate to

 5 ask it to reevaluate and reconsider Allstate’s denial.

 6         4.12    Allstate’s Second Denial. On June 17, 2019, Allstate responded by declining to

 7 reevaluate and reconsider its coverage determination. Allstate took the position that “the coverage

 8 decision was reasonable and correct.” Allstate also took the position that, although the tolling

 9 agreement had never been terminated, “the tolling agreement is no longer in effect.” Allstate made

10 no attempt to explain how, when, where, or why the tolling agreement ended without either party

11 ever having terminating the agreement.

12         4.13    IFCA Letter to Allstate. On June 26, 2019 the Association wrote to Allstate

13 pursuant RCW 48.30.015, the Insurance Fair Conduct Act (“IFCA”) to explain why Allstate’s

14 coverage denial was unreasonable and to ask Allstate to cure its IFCA violations within twenty

15 days. The IFCA letter explained why Allstate’s policies should be interpreted to cover the hidden

16 water damage at Midlakes. The letter also explained that Allstate’s coverage denial was

17 unreasonable because:

18             a. Allstate failed to conduct a reasonable investigation before deciding that no damage
19                 occurred during its policy periods.

20             b. Allstate’s engineer, Mark Uchimura, asked for access to the Association’s files

21                 regarding prior maintenance and repairs, which he believed would be relevant to his

22                 opinion regarding when damage occurred. Allstate had access to all of the

23                 Association’s files, but Allstate failed to provide Mr. Uchimura with the records that

24                 he had requested. Thus, Mr. Uchimura was unable to complete his investigation or

25                 form an opinion regarding when damage occurred.

26

27
     COMPLAINT FOR DECLARATORY                                         HOUSER LAW, PLLC
     RELIEF, BREACH OF CONRACT, BAD                                1325 4th AVENUE, SUITE 1650
                                                                       SEATTLE, WA 98101
     FAITH, NEGLIGENCE, AND IFCA AND CPA                                PHONE 206.962.5810
     VIOLATIONS - 6
              Case 2:19-cv-01196-RSM Document 1 Filed 08/01/19 Page 7 of 15




 1              c. Allstate relied upon its advocate, attorney Robert Riede, to review the Association’s

 2                 files and form an opinion regarding when the hidden water damage occurred. Mr.

 3                 Riede is an attorney, not an architect or engineer. It was not reasonable for Allstate

 4                 to rely upon Mr. Riede’s opinion regarding when damage occurred. Allstate should

 5                 have provided Mr. Uchimura with the Association’s records regarding maintenance

 6                 and repairs and should have asked him to provide an opinion regarding when

 7                 damage occurred.

 8              d. Instead, Allstate unreasonably adopted Mr. Riede’s conclusion that all of the damage

 9                 that was exposed to view in 2010 and 2011 had occurred between 1978 and 1983

10                 (before Allstate issued its first policy in October 1983). In other words, Allstate

11                 unreasonably accepted Mr. Riede’s argument that the hidden water damage must

12                 have stopped 28 years before the 2011 investigation. Mr. Riede’s argument was

13                 advocacy for Allstate, not as a neutral decision based upon investigation and

14                 evidence. Mr. Riede’s argument is not supported by any reasonable evidence or

15                 investigation.

16              e. Allstate had a duty to investigate and evaluate the claim as a neutral decisionmaker

17                 treating the Association’s interests as equal to Allstate’s interests. Instead, Allstate

18                 allowed its legal advocate, coverage attorney, Robert Riede, of Wilson Smith
19                 Cochrane Dickerson, to investigate, evaluate, and decide the Midlakes claim.

20          4.13   Notice of Termination of the Tolling Agreement. On June 27, 2019 the Association

21 provided written notice that it was terminating the tolling agreement effective July 27, 2019.

22          4.14   Allstate’s Response to the IFCA Letter. In response to the Association’s IFCA

23 letter, Allstate should have allowed its engineer to complete his unfinished investigation, review the

24 Association’s files, and provide an opinion regarding when the hidden water damage at Midlakes

25 occurred. Likewise, Allstate should have asked an adjuster to reevaluate and reconsider the claim,

26 treating the Association’s interests as equal to Allstate’s interests. Instead, on July 16, 2019,

27
     COMPLAINT FOR DECLARATORY                                           HOUSER LAW, PLLC
     RELIEF, BREACH OF CONRACT, BAD                                  1325 4th AVENUE, SUITE 1650
                                                                         SEATTLE, WA 98101
     FAITH, NEGLIGENCE, AND IFCA AND CPA                                  PHONE 206.962.5810
     VIOLATIONS - 7
              Case 2:19-cv-01196-RSM Document 1 Filed 08/01/19 Page 8 of 15




 1 Allstate responded by refusing to perform any additional investigation or to reevaluate or reconsider

 2 the claim. Moreover, Allstate ignored the IFCA letter’s description of why its investigation and

 3 coverage decision were unreasonable. Allstate did not even mention any of the specific arguments,

 4 facts, questions, or concerns raised in the IFCA letter. Instead, without any analysis or explanation,

 5 Allstate simply ratified and reaffirmed that Mr. Riede’s conclusions were “reasonable and correct.”

 6          4.15    Actual Termination of the Tolling Agreement. On July 27, 2019 (thirty days after

 7 the Association’s notice of termination) the tolling agreement terminated. Thus, the tolling

 8 agreement was in effect from March 11, 2011 to July 27, 2019. Pursuant to the terms of the tolling

 9 agreement, “[f]or purposes of any contractual suit limitation period, statute of limitations, or other

10 timeliness defense, a suit filed by the Association against Allstate within ten days of actual

11 termination of this agreement shall be treated as if it had been filed on March 11, 2011.” July 27,

12 2019 was the date of actual termination. This lawsuit was filed within ten days of July 27, 2019.

13 Thus, pursuant to the terms of the tolling agreement, for purposes of any contractual suit limitation

14 period, statute of limitations, or other timelines defense, this lawsuit must be treated as if it had

15 been filed on March 11, 2011.

16          4.16    Allstate’s Coverage Decision was Unreasonable. Allstate’s policies provide

17 coverage if any part of the incremental hidden water damage, however minute, occurred during any

18 of the seventeen years during which it insured Midlakes. Allstate denied coverage based upon the

19 false and unreasonable speculation—without a reasonable and adequate investigation—that no

20 water intrusion or water damage occurred during its policy periods, even though wind-driven rain

21 hit the buildings, and entry points for rainwater intrusion were present, during all seventeen of its

22 policy periods. Allstate falsely and unreasonably concluded that all entry points allowing rainwater

23 intrusion near exterior corners were caulked in 1983. Allstate’s conclusion that no rainwater

24 intrusion or damage occurred during the 28 years between 1983 and its investigation in 2011 was

25 false, unreasonable, and inconsistent with the evidence that: (a) the CDI investigation in 2010

26 uncovered wet sheathing and framing, and (b) some of the entry points that allowed rainwater

27
     COMPLAINT FOR DECLARATORY                                           HOUSER LAW, PLLC
     RELIEF, BREACH OF CONRACT, BAD                                  1325 4th AVENUE, SUITE 1650
                                                                         SEATTLE, WA 98101
     FAITH, NEGLIGENCE, AND IFCA AND CPA                                  PHONE 206.962.5810
     VIOLATIONS - 8
               Case 2:19-cv-01196-RSM Document 1 Filed 08/01/19 Page 9 of 15




 1 intrusion near the exterior corners have never been caulked or sealed at any time since original

 2 construction. Thus, it is likely that rainwater intrusion and incremental water damage have

 3 occurred each year since original construction.

 4      V.         FIRST CLAIM: DECLARATORY RELIEF THAT ALLSTATE’S POLICIES

 5                                           PROVIDE COVERAGE

 6           5.1      Incorporation by Reference. The Association re-alleges and incorporates by

 7 reference the allegations of paragraphs 1.1 through 4.9 above, as if fully set forth herein.

 8           5.2      Declaratory Relief. The Association seeks declaratory relief from the Court in the

 9 form of determinations regarding the following disputed issues:

10           a. The Allstate Policies are all-risk policies covering every risk, peril, cause, and loss not

11                 excluded. The Allstate Policies identify the Midlakes buildings as covered property.

12                 The Midlakes buildings were damaged during the Allstate policy periods. Specifically,

13                 the exterior sheathing and framing were damaged by rainwater intrusion. This damage

14                 was hidden behind the building envelope and could not be observed without removing

15                 siding. No exclusions, conditions, or limitations bar coverage for the water damaged

16                 exterior sheathing and framing at Midlakes.

17           b. As a result, the Allstate Policies cover the cost of repairing the water damaged exterior

18                 sheathing and framing at Midlakes.
19           c. Allstate’s policies contain no temporal restrictions regarding when damage must occur

20                 in order to be covered. The hidden water damage at Midlakes occurred incrementally

21                 and progressively as a result of rainwater intrusion over a period of many years. Some of

22                 the incremental hidden water damage occurred during each of Allstate’s policy periods.

23                 Thus, Allstate’s policies cover the cost of repairing all of the incremental hidden water

24                 damage.

25           d. From October 20, 1983 to October 20, 1985, Allstate’s policies contained a “water

26                 damage endorsement,” which provided that, “this policy is extended to cover loss caused
27
     COMPLAINT FOR DECLARATORY                                             HOUSER LAW, PLLC
     RELIEF, BREACH OF CONRACT, BAD                                    1325 4th AVENUE, SUITE 1650
                                                                           SEATTLE, WA 98101
     FAITH, NEGLIGENCE, AND IFCA AND CPA                                    PHONE 206.962.5810
     VIOLATIONS - 9
               Case 2:19-cv-01196-RSM Document 1 Filed 08/01/19 Page 10 of 15




 1                by or resulting from: . . . 3. Rain . . . entering the building(s) through openings in the

 2                roof or walls.” Some of the incremental hidden water damage at Midlakes resulted from

 3                rain entering through openings in the roof or walls between October 20, 1983 and

 4                October 20, 1985. Thus, Allstate’s policies cover all of the incremental hidden water

 5                damage at Midlakes.

 6          e. Pursuant to the terms of the tolling agreement between the Association and Allstate, for

 7                purposes of any contractual suit limitation period, statute of limitations, or other

 8                timelines defense, this lawsuit must be treated as if it had been filed on March 11, 2011.

 9       VI.       SECOND CLAIM: AGAINST ALLSTATE FOR BREACH OF CONTRACT

10          6.1      Incorporation by Reference. The Association re-alleges and incorporates by

11 reference the allegations of paragraphs 1.1 through 5.2, above, as if fully set forth herein.

12          6.2      Contractual Duties. Allstate has contractual duties under the terms of its respective

13 policies to pay the cost of repairing the covered damage to the Midlakes buildings.

14          6.3      Breach of Contract. Allstate has failed to fulfill its contractual obligations to the

15 Association.

16          6.4      Damages. As a direct and proximate result of Allstate’s breach of its insurance

17 contracts, the Association has been suffered damages in an amount to be proven at trial.

18          6.5      Additional Damages. As a direct and proximate result of Allstate’s breach of its
19 insurance contracts, the Association has been forced to incur attorneys’ fees, expert costs,

20 investigation costs, and other expenses in order to prosecute this action, the sole purpose of which is

21 to obtain the benefits of the Association’s insurance contracts. The Association is entitled to

22 recover these fees and costs.

23         VII.     THIRD CLAIM: AGAINST ALLSTATE FOR INSURANCE BAD FAITH

24          7.1      The Association re-alleges and incorporates by reference paragraphs 1.1 through 6.5,

25 above, as if fully set forth herein.

26

27
     COMPLAINT FOR DECLARATORY                                              HOUSER LAW, PLLC
     RELIEF, BREACH OF CONRACT, BAD                                     1325 4th AVENUE, SUITE 1650
                                                                            SEATTLE, WA 98101
     FAITH, NEGLIGENCE, AND IFCA AND CPA                                     PHONE 206.962.5810
     VIOLATIONS - 10
              Case 2:19-cv-01196-RSM Document 1 Filed 08/01/19 Page 11 of 15




 1           7.2    The business of insurance is one affected by the public interest, requiring that all

 2 persons be actuated by good faith, abstain from deception, and practice honesty and equity in all

 3 insurance matters. RCW 48.01.030. An insurer has a duty to act in good faith. This duty requires an

 4 insurer to deal fairly with its insured. The insurer must give equal consideration to its insured’s

 5 interests and its own interests, and must not engage in any action that demonstrates a greater

 6 concern for its own financial interests than its insured’s financial risk. An insurer who does not deal

 7 fairly with its insured, or who does not give equal consideration to its insured’s interests, fails to act

 8 in good faith. Am. States Ins. Co. v. Symes of Silverdale, Inc., 150 Wn.2d 462, 470, 78 P.3d 1266

 9 (2003).

10           7.3    The duty of good faith requires an insurer to conduct a reasonable investigation

11 before refusing to pay a claim submitted by its insured. An insurer must also have a reasonable

12 justification before refusing to pay a claim. An insurer who refuses to pay a claim, without

13 conducting a reasonable investigation or without having reasonable justification, fails to act in good

14 faith. Coventry Assocs. v. Am. States Ins. Co., 136 Wn.2d 269, 961 P.2d 933 (1998); Industrial

15 Indem. Co. v. Kallevig, 114 Wn.2d 907, 792 P.2d 520 (1990).

16           7.4    Allstate had a duty to investigate, evaluate, and decide the Association’s claim in

17 good faith. Allstate breached its duty by unreasonably investigating, evaluating, and denying the

18 claim.

19           7.5    A violation, if any, of one or more of the Washington claim handling standards set

20 forth below is a breach of the duty of good faith, an unfair method of competition, an unfair or

21 deceptive act or practice in the business of insurance, and a breach of the insurance contract.

22 Allstate violated Washington claim handling standards by, among other things:

23      ▪    Refusing to pay the Association’s claim without conducting a reasonable investigation;

24      ▪    Failing to adopt and implement reasonable standards for the prompt investigation of claims

25           arising under insurance policies;

26      ▪    Misrepresenting pertinent facts;
27
     COMPLAINT FOR DECLARATORY                                           HOUSER LAW, PLLC
     RELIEF, BREACH OF CONRACT, BAD                                  1325 4th AVENUE, SUITE 1650
                                                                         SEATTLE, WA 98101
     FAITH, NEGLIGENCE, AND IFCA AND CPA                                  PHONE 206.962.5810
     VIOLATIONS - 11
             Case 2:19-cv-01196-RSM Document 1 Filed 08/01/19 Page 12 of 15




 1      ▪   Failing to provide its engineer with the information he had requested (the Association’s

 2          maintenance-and-repair records) in order to form an opinion regarding when rainwater

 3          intrusion and damage occurred;

 4      ▪   Failing to identify the entry points where rainwater intrusion occurred that resulted in

 5          damage to sheathing and framing at the exterior corners;

 6      ▪   Failing to disclose that some of the entry points where rainwater intrusion occurred at

 7          exterior corners have never been caulked or sealed;

 8      ▪   Failing to disclose that wind-driven rain entered the exterior walls each year through

 9          uncaulked and unsealed entry points near the exterior corners;

10      ▪   Failing to investigate or determine when one potential entry point near exterior corners was

11          caulked;

12      ▪   Failing to promptly provide a reasonable explanation of the basis for the denial of a claim;

13      ▪   Failing to treat the Association’s interests as equal to its own when investigating, evaluating,

14          and deciding the claim;

15      ▪   Allowing attorney Robert Riede to investigate, evaluate, and decide the claim, and ratifying

16          rather than reevaluating and correcting Mr. Riede’s conclusions, which were based upon

17          zealous advocacy for Allstate rather a neutral evaluation;

18      ▪   Misrepresenting that no rainwater intrusion or damage occurred between 1983 and 2011
19          when the CDI report provided clear evidence that some of the rainwater intrusion and

20          damage occurred in 2010.

21      ▪   Misrepresenting that rainwater intrusion and damage occurred from 1978 to 1983, and then

22          stopped in 1983, when there is no evidence of any event or change in 1983 that would have

23          prevented rainwater intrusion or damage from occurring after 1983.

24          7.6    As a direct and proximate result of Allstate’s breach of its respective duties of good

25 faith the Association has been damaged in an amount to be proven at trial.

26

27
     COMPLAINT FOR DECLARATORY                                          HOUSER LAW, PLLC
     RELIEF, BREACH OF CONRACT, BAD                                 1325 4th AVENUE, SUITE 1650
                                                                        SEATTLE, WA 98101
     FAITH, NEGLIGENCE, AND IFCA AND CPA                                 PHONE 206.962.5810
     VIOLATIONS - 12
             Case 2:19-cv-01196-RSM Document 1 Filed 08/01/19 Page 13 of 15




 1          VIII. FOURTH CLAIM: AGAINST ALLSTATE FOR VIOLATIONS OF THE

 2                                  CONSUMER PROTECTION ACT

 3          8.1     The Association re-alleges and incorporates by reference paragraphs 1.1 through 7.6,

 4 above, as if fully set forth herein.

 5          8.2     Violations of WAC claim handling standards are per se Consumer Protection Act

 6 (“CPA”) violations. Allstate’s conduct was deceptive, impacted the public, and had the capacity to

 7 deceive. The Association is a consumer.

 8          8.3     Allstate has a pattern and practice of unreasonably refusing to pay covered claims

 9 for water damage to other condominium buildings in Washington.

10          8.4     As a direct and proximate result of Allstate’s CPA violations, the Association has

11 been damaged in an amount to be proven at trial. The Association is entitled to damages, CPA

12 penalties of up to $25,000 per violation, and attorneys’ fees under the CPA.

13                IX.    FIFTH CLAIM: AGAINST ALLSTATE FOR NEGLIGENCE

14          9.1     The Association re-alleges and incorporates by reference paragraphs 1.1 through 8.4,

15 above, as if fully set forth herein.

16          9.2     Allstate had a duty to comply with Washington insurance regulations and statutes,

17 and to exercise reasonable care when investigating, evaluating, and deciding the Association’s

18 claim.

19          9.3     Allstate breached its duties by negligently failing to exercise reasonable care and by

20 failing to comply with Washington insurance regulations and statutes when investigating,

21 evaluating, and deciding the Association’s claim.

22          9.4     As a direct and proximate result of Allstate’s breaches the Association has been

23 damaged in an amount to be proven at trial.

24

25

26

27
     COMPLAINT FOR DECLARATORY                                          HOUSER LAW, PLLC
     RELIEF, BREACH OF CONRACT, BAD                                 1325 4th AVENUE, SUITE 1650
                                                                        SEATTLE, WA 98101
     FAITH, NEGLIGENCE, AND IFCA AND CPA                                 PHONE 206.962.5810
     VIOLATIONS - 13
             Case 2:19-cv-01196-RSM Document 1 Filed 08/01/19 Page 14 of 15




 1 X.       SIXTH CLAIM: AGAINST ALLSTATE FOR VIOLATIONS OF THE INSURANCE

 2                                    FAIR CONDUCT ACT (“IFCA”)

 3          10.1     The Association re-alleges and incorporates by reference paragraphs 1.1 through 9.4,

 4 above, as if fully set forth herein.

 5          10.2     The Association is a first party claimant. Allstate unreasonably investigated,

 6 evaluated, and denied the Association’s claim. Allstate acted unreasonably in denying the

 7 Association’s claim. Allstate violated one or more of the rules set forth in WAC 284-30.

 8          10.3     More than twenty days prior to filing this action the Association provided written

 9 notice to both Allstate and the office of the insurance commissioner of the basis for this cause of

10 action. Allstate failed to resolve the basis for this action within twenty days of the Association’s

11 written notice.

12          10.4     As a direct and proximate result of Allstate’s violations of the IFCA statute (RCW

13 48.30.015) (including its failure to cure its unreasonable denial and violations of WAC claim-

14 handling standards) the Association has been damaged in an amount to be proven at trial. The

15 Association’s actual damages include, but are not limited to, the cost of repairing the covered

16 damage to the Midlakes buildings.

17          10.5     Pursuant to RCW 48.30.015(3) the Association is entitled to an award of reasonable

18 attorneys’ fees and actual and statutory litigation costs, including expert witness fees. Pursuant to

19 RCW 48.30.015(2), the court “may” and should increase the Association’s total award of damages

20 to an amount equal to three times actual damages.

21                                        XI.   PRAYER FOR RELIEF

22 WHEREFORE, the Association prays for judgment as follows:

23          11.1     Declaratory Judgment Regarding Coverage. A declaratory judgment that the Allstate

24 Policies provide coverage as described herein.

25          11.2     Money Damages. For money damages in an amount to be proven at trial.

26

27
     COMPLAINT FOR DECLARATORY                                          HOUSER LAW, PLLC
     RELIEF, BREACH OF CONRACT, BAD                                 1325 4th AVENUE, SUITE 1650
                                                                        SEATTLE, WA 98101
     FAITH, NEGLIGENCE, AND IFCA AND CPA                                 PHONE 206.962.5810
     VIOLATIONS - 14
             Case 2:19-cv-01196-RSM Document 1 Filed 08/01/19 Page 15 of 15




 1          11.3    Attorneys’ Fees and Costs of Suit. For reasonable attorneys’ fees, investigation

 2 costs, expert witness fees, and other costs associated with this lawsuit.

 3          11.4    CPA Penalties. For CPA Penalties of up to $25,000 per violation.

 4          11.5    IFCA Damages. For IFCA damages pursuant to RCW 48.30.015(2) that are double

 5 the amount of actual damages. Adding the IFCA damages to the Association’s actual damages will

 6 increase the Association’s total award of damages to an amount equal to three times actual

 7 damages.

 8          11.6    Other Relief. For such other and further relief as the Court deems just and equitable.

 9                                 XII.    DEMAND FOR JURY TRIAL

10          12.1    Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the Association

11 demands trial by jury in this action of all issues so triable.

12
            DATED this 1st day of August 2019.
13

14
                                           HOUSER LAW, PLLC
15

16
                                           /s/ Daniel Houser
17                                         Daniel Houser, WSBA 32327
                                           Attorney for Plaintiff
18                                         1325 4th Avenue, Suite 1650
                                           Seattle, WA 98101
19
                                           Email: dan@dhouserlaw.com
20                                         Telephone: (206) 962-5810

21

22

23

24

25

26

27
     COMPLAINT FOR DECLARATORY                                          HOUSER LAW, PLLC
     RELIEF, BREACH OF CONRACT, BAD                                 1325 4th AVENUE, SUITE 1650
                                                                        SEATTLE, WA 98101
     FAITH, NEGLIGENCE, AND IFCA AND CPA                                 PHONE 206.962.5810
     VIOLATIONS - 15
